Proceeding pursuant to Executive Law § 298 to review a determination of the Commissioner of the respondent New York State Division of Human Rights dated April 25, 2007, which, after a hearing, found, in effect, that the petitioners unlawfully discriminated against the complainant in relation to her employment by subjecting her to a hostile work environment, and awarded the complainant the principal sum of $50,000 in compensatory damages for mental anguish.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The determination of the Commissioner of the respondent New York State Division of Human Rights which found, in effect, that the petitioners unlawfully discriminated against the complainant in relation to her employment by subjecting her to a hostile work environment is supported by substantial evidence, and thus, cannot be disturbed (see Matter of Hilal v New York State Div. of Human Rights, 57 AD3d 898 [2008]). Furthermore, the compensatory award is reasonably related to the wrongdoing, supported by substantial evidence, and similar to comparable awards for similar injuries (see Matter of New York City Tr. Auth. v State Div. of Human Rights, 78 NY2d 207, 219 [1991]; Matter of State Div. of Human Rights v Stoute, 36 AD3d 257, 266 [2006]).
The petitioners’ remaining contentions are without merit. Santucci, J.E, Florio, Covello and Dickerson, JJ., concur.